966 F.2d 1442
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Daniel FRONEBERGER, Plaintiff-Appellant,v.BUREAU OF CENSUS;  Department of Commerce, Defendants- Appellees.
No. 92-1164.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 1, 1992Decided:  June 12, 1992

Appeal from the United States District Court for the Western District of North Carolina, at Statesville.  Graham C. Mullen, District Judge.  (CA-90-27-ST-C-MU)
John Daniel Froneberger, Appellant Pro Se.
Clifford Carson Marshall, Jr., Office of the United States Attorney, Asheville, North Carolina, for Appellees.
W.D.N.C.
AFFIRMED.
Before PHILLIPS, WILKINSON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
John Daniel Froneberger appeals from the district court's order dismissing without prejudice this action for failure to state a claim upon which relief may be granted under Fed.  R. Civ. P. 12(b)(6).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Froneberger v. Bureau of Census, No. CA-90-27ST-C-MU (W.D.N.C. Jan. 27, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED